Title: To James Madison from Thomas Lewis & Son, 18 November 1805 (Abstract)
From: Thomas Lewis & Son
To: Madison, James


          § From Thomas Lewis & Son. 18 November 1805, Boston. “In the month of May last our Thomas Lewis Jr. made representation to you (at Washington) concerning a claim we have upon the Government of France under the Treaty of 1800. Then you was good enough to write to General Armstrong on the subject; those Letters with our papers on the affair reached Paris early in July last—since when we have not heard any thing relative to the business.
          “Our losses by the French have been peculiarly hard, for beside (the Ship Hope & Cargo) the claim above alluded to, we have lost two other Vessells & cargoes without any hopes of indemnification.
          “We would now represent to you a recent depredation on a vessell and Cargo owned by us, by a spanish privateer. On the 18th July last the Schooner Mary Ann, Captn. John Anthony, sailed from Boston for Guadeloupe (to touch at Barbadoes) on her outward passage was captured by a Spanish Vessell from Cadiz upon pretence—‘War was declared by Spain against the United States’—and carried into St. Johns Porto Rico on the 3d. Septr. last, and our Captain confined. As late as the 20th October last the Governour of that Island detained her. Considerable part of her cargo was perishable goods—some of it the Governour had caused to be sold, and the proceeds he had taken charge of—the remainder was exposed to destruction—and the Vessell to be eaten up by worms.
          “We have received three Letters from the Captain, but neither gives us any hopes of our Vessell or Cargo’s being released or in any way restituted. We think it our duty to make this representation to our Government, hopeing it will meet such attention as the affair deserves.”
          Adds in a postscript: “If you have received any communication from General Armstrong concerning our claim forwarded to him, we should be very happy for a line of information from you.”
        